








11 March 2013













PCH Financial S.à r.l.

as Seller




and




ANEW LIFE, INC.

as Buyer




in the presence of




TW Life V S.à r.l.,

TW Life VI S.à r.l.,

TW Life VII S.à r.l., and

TW Life VIII S.à r.l.

as the Companies



















NIBs Transfer Agreement





































1







--------------------------------------------------------------------------------

THIS TRANSFER AGREEMENT (the “Agreement”) is made on the 11th day of March,
2013:




BETWEEN




(1)

PCH Financial S.à r.l., a société à responsabilité limitée incorporated and
existing under the laws of the Grand Duchy of Luxembourg, registered with the
Luxembourg Trade and Companies Register under number B 168291, having its
registered office at 6, rue Guillaume Schneider, L-2522 Luxembourg (the
“Seller”);




and




(2)

ANEW LIFE, INC., a corporation incorporated under the laws of the State of Utah,
USA, having its registered office at 4626 North 300 West, Suite 365, Provo, Utah
84604, USA (the “Buyer”);




IN THE PRESENCE OF




(3)

TW Life V S.à r.l., TW Life VI S.à r.l., TW Life VII S.à r.l., and TW Life VIII
S.à r.l., each a société à responsabilité limitée incorporated and existing
under the laws of the Grand Duchy of Luxembourg, registered with the Luxembourg
Trade and Companies Register, having its registered office at 6, rue Guillaume
Schneider, L-2522 Luxembourg (each individually, the “Company,” and together,
the “Companies”).




each a “Party” and together the “Parties” to  this Agreement.




WHEREAS




(A)

The Seller acquired an aggregate of 6,599,000 participating debt certificates
with a nominal value of one US dollar (US $1.00) issued by the Companies (the
“PDCs”), representing a total issue of PDCs having an aggregate par value of
US $6,599,000.00 as set forth in Exhibit A; and




(B)

In accordance with the terms hereof, the Buyer is willing to buy, and the Seller
is willing to sell, the PDCs, effective as of the date of this Agreement (the
“Effective Date”).







THE PARTIES HEREBY AGREE AS FOLLOWS:




1.

Construction

1.1

In this Agreement, any reference to any agreement (howsoever named) is to such
agreement as it may be amended, supplemented or extended from time to time,
whether before or after the date hereof.

1.2

Clause headings are for ease of reference only.

1.3

The participating debt certificates issued by the Companies (defined above as
“PDCs”) represent the net insurance benefits (the “NIBs”) from a portfolio of
life settlement policies indirectly owned by the Companies (the “Portfolio”) as
set forth in Exhibit B.





2







--------------------------------------------------------------------------------



1.4

For purposes of this Agreement and any future communications between the
Parties, the term “PDCs” and “NIBs” shall be considered interchangeable and all
Parties hereby acknowledge and agree to their interchangeability.

2.

Transfer

The Seller agrees to sell and transfer to the Buyer, who accepts, all of the
6,599,000 NIBs issued by the Companies (as set forth in Exhibit B) and acquired
by the Seller, such transfer to be effective as of the Effective Date. By
countersigning this Agreement, each Company expressly consents to the transfer
of the NIBs issued by it from the Seller to the Buyer.




3.

Consideration & Payment

3.1

The total consideration for the transfer of the NIBs (the “Consideration”) shall
be US $5,999,000.00 payable partially in cash and partially with a promissory
note from Buyer.

3.2

Upon the receipt by the Buyer of a copy of the amended and executed register and
confirmation from the managers of each Company that the Buyer has been
registered as the holder of the NIBs in the register of NIBs of the respective
Company pursuant to paragraph 4.1 below:

(a)

Buyer shall send US $3,000,000.00 in cash by wire transfer for the benefit of
Seller’s account pursuant to the wire instructions set forth in Exhibit C; and




(b)

Buyer shall execute and deliver to Seller (A) a secured promissory note in the
amount of US $2,999,000.00 in the form of Exhibit D (the “Promissory Note”) and
(B) a pledge agreement in the form of Exhibit E (the “Pledge Agreement”), in
which the Buyer pledges to the Seller 50% of the NIBs as collateral (the
“Collateral”) to secure the Buyer’s obligations under the Promissory Note.




4.

Reconveyance

4.1

Notwithstanding any contrary provision in the Promissory Note or Pledge
Agreement, if the Buyer does not pay off in full all amounts owed (including
principal and interest) under the Promissory Note by December 31, 2013 (the
“Maturity Date”), the Borrower shall irrevocably transfer, convey and assign
back to Seller on the Maturity Date a proportionate share (as defined below) of
the right, title, interest, claim, benefits, privileges and ownership of the
Collateral as defined in Schedule A of the Pledge Agreement and set forth in
Exhibit F and any and all collections thereon and proceeds thereof free and
clear of all charges, claims, liens, pledges, security interests and
encumbrances of all kinds (the “Reconveyance”).

4.2

For the purposes of this Agreement, “Proportionate Share” is defined as the
fraction calculated by dividing the unpaid, outstanding principal owed under the
Promissory Note by the initial principal owed under the Promissory Note. By way
of example, if the Buyer has paid off US $2,000,000.00 of the initial principal
of $2,999,000.00 during the term of the Promissory Note, leaving an outstanding
principal balance of US $999,000.00 on the Maturity Date, then the Proportionate
Share shall be 0.333111. Hence, the portion of the Collateral to be reconveyed
(the “Reconveyed Collateral”) would be 0.333111 of the Collateral as set forth
in Exhibit F.  Specifically, the Reconveyed Collateral under the above scenario
would be equal to





3







--------------------------------------------------------------------------------

the product of (i) 0.333111 and (ii) 50% of all NIBs issued by the Companies set
forth in Exhibit F.

4.3

Any such Reconveyance by the Buyer shall constitute full payment of the
principal of the Promissory Note, without qualification, and notwithstanding the
Promissory Note or the Pledge Agreement, the Buyer shall have no further
liability under the Promissory Note to the Seller or any other person, excluding
upaid and accrued interest, if any.

4.4

In event of a Reconveyance, Buyer shall have the option, in its sole discretion,
to purchase the Reconveyed Collateral back from Seller for a period lasting up
to April 11, 2014 (the “Expiration Date”) for a purchase price equal to the
outstanding balance of the Promissory Note (both principal and accrued interest)
as of the Maturity Date. The Buyer agrees that after the Expiration Date, the
Reconveyed Collateral can be subsequently sold, assigned or otherwise
transferred by Seller or its designee to an entity or person unknown to the
Buyer, without Buyer’s consent or knowledge. The Seller’s rights hereunder may
be assigned otherwise or transferred to such party or parties before, at or
after the conveyance of the Reconveyed Collateral by the Buyer back to the
Seller or its designee pursuant to this Agreement, so long as any such
disposition is subject to the Buyer’s option to the Reconveyed Collateral as
stated herein. In the event that the Buyer wishes to exercise such option, the
Buyer shall notify the Seller in writing within 5 business days of the Maturity
Date and shall simultaneously send US $1,000.00 in cash by wire transfer for the
benefit of Seller’s account pursuant to the wire instructions set forth in
Exhibit C or pursuant to such other wire instructions previously designated by
Seller to the Buyer.

5.

Net Death Benefits

In the event any maturity in the Portfolio occurs that results in net death
benefits distributed to Buyer (the “Net Death Benefits”), Buyer agrees to use
the full amount (100%) of the Net Death Benefits to pay down (or payoff) any
outstanding balance (both principal and accrued interest) owed by the Buyer
pursuant to the Promissory Note.  Under no circumstance shall the aggregate
amount of payments made by Buyer exceed the amount owed (both principal and
accrued interest) pursuant to the Promissory Note.

6.

Registration

6.1

As soon as practically possible on the Effective Date, each Company shall
register the Buyer as holder of the NIBs issued by it in the register of NIBs of
the respective Company. The Parties expressly grant power to each manager of
each Company, acting individually and with full power of substitution, to amend
and execute the above register for and on behalf of the respective Company and
the Buyer and to do all such acts and things as may be ancillary thereto and/or
necessary and/or useful and/or desirable in the sole opinion of such manager in
connection with or for the purpose of giving full effect to this Agreement.

6.2

Upon amendment and execution of the above register, the managers of each Company
shall cause to be delivered to Buyer via email (to be followed by a hard copy
via courier) a copy of such amended and executed register and confirm to Buyer
via email (to be followed by a hard copy via courier) that the Buyer has been
registered as the holder of the NIBs in the register of NIBs of the respective
Company and is entitled to all rights and privileges of such ownership,
including the right to transfer or convey such NIBs without further consent of
any person, except





4







--------------------------------------------------------------------------------

only as may be limited by this Agreement, the Promissory Note, the Pledge
Agreement or the Underlying Documents (as defined below).

7.

Representations and Warranties

7.1

The Seller represents and warrants to the Buyer as of the Effective Date as
follows:

(a)

The Seller is a validly organised and existing company under the laws of
Luxembourg, and it has the corporate power and authority to enter into this
Agreement and to perform its obligations hereunder;




(b)

The execution and the performance of this Agreement by the Seller have been duly
authorized by its managers and/or any and all other necessary management
body(ies) of the Seller and no further corporate action on the part of the
Seller is necessary to authorize this Agreement and/or its performance;




(c)

This Agreement has been duly executed by the Seller, and this Agreement
constitutes the valid and binding agreement of the Seller, enforceable against
it in accordance with the terms hereof;




(d)

Each Company is a private limited liability company (société à responsabilité
limitée) duly incorporated and validly existing under the laws of Luxembourg;




(e)

To the best of the Seller’s knowledge, the “centre of main interests” (as that
term is used in the Council Regulation (EC) N° 1346/2000 of 29 May 2000 on
insolvency proceedings, the “Insolvency Regulation”) of each Company is in
Luxembourg, and each Company has no “establishment” (as that term is used in the
Insolvency Regulation) outside Luxembourg;




(f)

In respect of this Agreement and the transactions contemplated by, referred to
in or provided for by this Agreement, (i) it entered into this Agreement in good
faith and for the purpose of carrying out its business, (ii) it entered into
this Agreement on arms’ length commercial term, and (iii) it entered into this
Agreement without any intention to defraud or deprive of any legal benefit any
other parties (such as third parties and in particular creditors) or to
circumvent any applicable mandatory laws or regulations of any jurisdiction;




(g)

To the best of the Seller’s knowledge, no action, petition, resolution or
similar order for bankruptcy (faillite), voluntary or judicial winding-up
(liquidation volontaire ou judiciaire), controlled management (gestion
contrôlée), suspension of payment (sursis de paiement), voluntary arrangement
with creditors (concordat préventif de faillite) or similar proceedings
affecting the rights of creditors generally has been taken, lodged, passed or
presented with regard to the Company and the Seller;




(h)

The Seller and each Company do not meet or threatens to meet the criteria for
the opening of any proceedings referred to under the above paragraph;




(i)

The Seller is the sole beneficial and legal owner of the NIBs;




(j)

As of the Effective Date, the NIBs are validly issued and fully paid up and
represent in aggregate one hundred percent (100%) of the NIBs issued by the
Companies; and the Seller is not aware of any document related to the NIBs





5







--------------------------------------------------------------------------------

and the Collateral (the “Underlying Documents”) that would preclude the Seller
from consummating the transactions contemplated hereunder;




(k)

As of the Effective Date, the Seller shall own the NIBs free and clear of any
lien, security interest, claim, option, pledge, charge, assignment, transfer and
other encumbrances of any kind other than preferential rights arising by
operation of law;




(l)

As of the Effective Date, each policy in the Portfolio is valid, in-force and in
good-standing and has not lapsed nor is in any grace period.




(m)

As of the Effective Date, the amounts to be advanced under those certain loan
agreements entered into by the Companies with ------------------ are set forth
in Schedule I, which are a part of the Underlying Documents (the “Loan
Amounts”), which amounts are subject to the satisfaction of all conditions
precedent set forth under such loan agreements, all of which are valid, duly
authorized and executed.




(n)

As of the Effective Date, to the best of Seller’s knowledge, the available
amounts on deposit at accounts controlled by, or in the name of, the Companies
are set forth in Schedule II.




(o)

As of the Effective Date, to the best of Seller’s knowledge, the Loan Amounts
 under paragraph m above and the expenses as set forth in Schedule III include
all material expenses associated with the administration of the structure
underlying the NIBs.




(p)

There is no floating charge (gage sur fonds de commerce) or similar security in
existence on the business of each Company nor any mandate with a view to the
creation thereof; and




(q)

This Agreement does not violate any contractual or other obligation binding upon
it and each Company.




7.2

The Buyer hereby represents and warrants to the Seller as follows:

(a)

The Buyer is a corporation duly organized, validly existing and in good standing
under the laws of its state of incorporation, and it has the corporate power and
authority to enter into this Agreement and to perform its obligations hereunder;




(b)

The execution and the performance of this Agreement by the Buyer have been duly
authorized by its managers and/or any and all other necessary management
body(ies) of the Buyer and no further corporate action on the part of the Buyer
is necessary to authorize this Agreement and/or its performance;




(c)

This Agreement has been duly executed by the Buyer and this Agreement
constitutes the valid and binding agreement of the Buyer, enforceable against it
in accordance with the terms hereof;




(d)

In respect of this Agreement and the transactions contemplated by, referred to
in or provided for by this Agreement, (i) it entered into this Agreement in good
faith and for the purpose of carrying out its business, (ii) it entered into
this Agreement on arms’ length commercial terms and (iii) it entered into this





6







--------------------------------------------------------------------------------

Agreement without any intention to defraud or deprive of any legal benefit any
other parties (such as third parties and in particular creditors) or to
circumvent any applicable mandatory laws or regulations of any jurisdiction.




(e)

No action, petition, resolution or similar order for bankruptcy (faillite),
voluntary or judicial winding-up (liquidation volontaire ou judiciaire),
controlled management (gestion contrôlée), suspension of payment (sursis de
paiement), voluntary arrangement with creditors (concordat préventif de
faillite) or similar proceedings affecting the rights of creditors generally has
been taken, lodged, passed or presented with regard to the Buyer; and




(f)

This Agreement does not violate any contractual or other obligation binding upon
it.




8.

Right to Set-off

If Buyer obtains a final, non-appealable judgment from a court of competent
jurisdiction against Seller for any violation of the representations and
warranties in Section 7.1 (“Seller’s Violation”), the Buyer shall have right to
set-off any amounts Seller is obligated to pay Buyer pursuant to such final,
non-appealable judgment against amounts due to Seller under this Agreement,
including but not limited to what is owed under the Promissory Note (“Set-Off”).
 Such election to set-off costs associated with curing Seller’s Violation shall
not be construed as a waiver of any other rights Seller may have with respect to
Seller’s Violation, including but not limited to a claim for damages.
 Notwithstanding this paragraph, Seller hereby reserves the right to exercise
all available remedies with respect to Seller’s Violation.




9.

Expenses

The Buyer hereby acknowledges that upon the consummation of the transactions
contemplated by this Agreement, the Buyer shall assume the obligations to pay
the expenses set forth in Schedule III.




10.

Costs

Each Party shall bear its own costs, fees and expenses incurred in the
negotiation, execution and performance of this Agreement and any matter
contemplated by it.




11.

Further Assurances

The Parties each agree to execute and deliver such additional instruments and
other documents, and to take all such further actions, as may be reasonably
necessary or appropriate to effectuate, carry out and comply with all of the
terms of this Agreement and the transactions contemplated hereby.




12.

Relationship of Parties

Nothing contained herein is intended, nor shall be construed, to create a
partnership, joint venture or other similar association between or among any of
the Parties hereto for any purpose.




13.

Waiver





7







--------------------------------------------------------------------------------

The failure or delay of any Party hereto to enforce at any time any of the
provisions of this Agreement shall in no way be construed as a waiver of any
such provision, nor in any way to affect the validity or this Agreement or any
part hereof or the right of such Party thereafter to enforce each and every such
provision.  No waiver of any breach of or non-compliance with this Agreement
shall be held to be a waiver of any other or subsequent breach or
non-compliance.  All remedies, either under this Agreement or by law or
otherwise afforded, will be cumulative and not alternative.




14.

Entire Agreement

This agreement constitutes the entire and sole agreement between the Parties
thereto on the provisions covered by it. This agreement may only be amended or
modified by a written document signed by the Seller and the Buyer.




15.

Amendments

No modification, amendment or waiver of, or with respect to, any provision of
this Agreement, and all other agreements, instruments and documents delivered
pursuant to this Agreement, shall be effective unless it shall be in writing and
signed by each of the Parties.




16.

Severability

The unenforceability or nullity of any provision of this agreement shall not
affect the validity or enforceability of any other provisions hereof.




17.

Governing Law, Jurisdiction and Waiver of Jury Trial

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAWS OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES).  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, OR ANY LEGAL PROCESS
WITH RESPECT TO ITSELF OR ANY OF ITS PROPERTY, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. EACH OF THE PARTIES HERETO
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.  ALL PARTIES HEREUNDER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES IN
CONNECTION HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE THAT THEY
HAVE RECEIVED FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION





8







--------------------------------------------------------------------------------

AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO
THIS AGREEMENT.




Notwithstanding anything contained herein to the contrary, it is the Parties’
intent that this Agreement and the Promissory Note shall be governed by, and
construed in accordance with, the laws of the State of New York, but the Pledge
Agreement shall be governed by, and construed in accordance with, the laws of
Luxembourg.




18.

Headings

The headings herein are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof.




19.

Counterparts

This Agreement may be executed by the parties in separate counterparts, each of
which when so executed shall be deemed to be an original and both of which when
taken together shall constitute one and the same agreement.







(Signature Page follows)








9







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in counterparts as of the date first above written.







THE SELLER




PCH Financial S.à r.l.







/s/Martin Kramer

By: Martin Kramer

Title: Manager







/s/Benoit Bauduin

By: Benoit Bauduin

Title: Manager







THE BUYER




ANEW LIFE, INC.







/s/Randall F. Pearson

By: Randall F. Pearson

Title: President




In accordance with article 1690 of the Luxembourg Civil Code and the terms and
conditions of the NIBs, the above-mentioned transfer of the NIBs is approved by
each Company and any notification requirements with respect thereto are hereby
waived.







THE COMPANIES




TW Life V S.à r.l.




/s/Patrick Moinet

By: Patrick Moinet

Title: Manager




/s/Olivier Liegeois

By: Olivier Liegeois

Title:




TW Life VI S.à r.l.




/s/Patrick Moinet

By:  Patrick Moinet

Title: Manager




/s/Olivier Liegeois

By: Olivier Liegeois

Title: Manager







TW Life VII S.à r.l.




/s/Patrick Moinet

By: Patrick Moinet

Title: Manager




/s/Olivier Liegeois

By: Olivier Liegeois

Title: Manager




TW Life VIII S.à r.l.




/s/Patrick Moinet

By: Patrick Moinet

Title: Manager




/s/Olivier Liegeois

By: Olivier Liegeois

Title: Manager





10







--------------------------------------------------------------------------------




Exhibit A







Schedule of NIBs




Issue Date

Company

No. of NIBs

Par Value

14 June 2012

TW Life S.à r.l. V

1,983,000

US $1,983,000.00

14 June 2012

TW Life S.à r.l. VI

1,812,000

US $1,812,000.00

12 July 2012

TW Life S.à r.l. VII

1,120,000

US $1,120,000.00

12 July 2012

TW Life S.à r.l. VIII

1,684,000

US $1,684,000.00

Total

6,599,000

US $6,599,000.00











11

Page




--------------------------------------------------------------------------------




Exhibit B




Life Insurance Policies




Lux
Sarl

Policy
ID

Carrier

Death Benefit

(in US $)

% of DB

MPIC Covered
Death Benefit

(in US $)

TW Life V Sarl

PEIR62L

AG

5,000,000

70.0%

3,500,000

TW Life V Sarl

ROPE439

AXA

1,000,000

70.0%

700,000

TW Life V Sarl

JADA763

Lincoln

8,000,000

75.0%

6,000,000

TW Life V Sarl

DAGE449

JP

3,000,000

75.0%

2,250,000

TW Life V Sarl

BACH540

NYL

10,000,000

70.0%

7,000,000

TW Life V Sarl

BAZA874

JP

5,000,000

30.0%

1,500,000

TW Life V Sarl

KUHE723

Hancock

8,000,000

30.0%

2,400,000

TW Life V Sarl

GOGE837

Lincoln

2,500,000

30.0%

750,000

TW Life V Sarl

LERO85L

AG

10,000,000

30.0%

3,000,000

TW Life V Sarl

SEMU285

Lincoln

4,000,000

100.0%

4,000,000

TW Life VI Sarl

QUWI263

Hancock

5,000,000

100.0%

5,000,000

TW Life VI Sarl

PEIR62L

AG

5,000,000

30.0%

1,500,000

TW Life VI Sarl

ROPE439

AXA

1,000,000

30.0%

300,000

TW Life VI Sarl

JADA763

Lincoln

8,000,000

25.0%

2,000,000

TW Life VI Sarl

DAGE449

JP

3,000,000

25.0%

750,000

TW Life VI Sarl

BACH540

NYL

10,000,000

30.0%

3,000,000

TW Life VI Sarl

BAZA874

JP

5,000,000

70.0%

3,500,000

TW Life VI Sarl

KUHE723

Hancock

8,000,000

70.0%

5,600,000

TW Life VI Sarl

GOGE837

Lincoln

2,500,000

70.0%

1,750,000

TW Life VI Sarl

LERO85L

AG

10,000,000

70.0%

7,000,000

TW Life VII Sarl

SHGE699

Lincoln

5,000,000

100.0%

5,000,000

TW Life VII Sarl

GOLA341

Lincoln

10,000,000

35.0%

3,500,000

TW Life VII Sarl

WAME68J

ReliaStar NY

10,000,000

35.0%

3,500,000

TW Life VII Sarl

FOII118

AXA

10,000,000

35.0%

3,500,000

TW Life VII Sarl

NORI882

Protective

3,000,000

35.0%

1,050,000

TW Life VII Sarl

MOJO321

LBL

1,000,000

35.0%

350,000

TW Life VII Sarl

RERA847

Trans

1,600,000

35.0%

560,000

TW Life VII Sarl

DUBR444

NYL

10,938,933

35.0%

3,828,627

TW Life VII Sarl

STMA258

AXA

10,000,000

35.0%

3,500,000

TW Life VII Sarl

GIGE327

AXA

3,000,000

35.0%

1,050,000

TW Life VIII Sarl

GOLA341

Lincoln

10,000,000

65.0%

6,500,000

TW Life VIII Sarl

WAME68J

ReliaStar NY

10,000,000

65.0%

6,500,000

TW Life VIII Sarl

FOII118

AXA

10,000,000

65.0%

6,500,000

TW Life VIII Sarl

NORI882

Protective

3,000,000

65.0%

1,950,000

TW Life VIII Sarl

MOJO321

LBL

1,000,000

65.0%

650,000

TW Life VIII Sarl

RERA847

Trans

1,600,000

65.0%

1,040,000

TW Life VIII Sarl

DUBR444

NYL

10,938,933

65.0%

7,110,306

TW Life VIII Sarl

STMA258

AXA

10,000,000

65.0%

6,500,000

TW Life VIII Sarl

GIGE327

AXA

3,000,000

65.0%

1,950,000

TW Life VIII Sarl

SAEA757

LBL

3,000,000

100.0%

3,000,000

Total

 

 

 

 

129,038,933








12

Page




--------------------------------------------------------------------------------




Exhibit C







Wire Transfer Instructions




Bank:

First Republic Bank




Bank Address:

1230 Avenue of the Americas

New York, NY 10020




SWIFT:

FRBBUS6S




ABA:

321081669




Credit Account No.:

80001307603




Account Name:

East Group Holdings LLC





13

Page




--------------------------------------------------------------------------------




Exhibit D







Form of Promissory Note










SECURED PROMISSORY NOTE




$2,999,000.00

March 11, 2013




Pursuant to that certain NIBs Transfer Agreement of the same date herewith (the
“Transfer Agreement”), which definitions, terms and conditions contained therein
are hereby incorporated by reference, the undersigned, ANEW LIFE, INC., a
corporation incorporated under the laws of the State of Utah, USA, having its
registered office at 4626 North 300 West, Suite 365, Provo, Utah 84604, USA
(“Debtor”), hereby promises to pay to the order of PCH Financial S.à r. l., a
société à responsabilité limitée incorporated and existing under the laws of the
Grand Duchy of Luxembourg, registered with the Luxembourg Trade and Companies
Register under number B 168291, having its registered office at 6, rue Guillaume
Schneider, L-2522 Luxembourg (“Creditor”), the principal sum of Two Million Nine
Hundred Ninety-Nine Thousand and no/100 Dollars ($2,999,000.00), together with
interest thereon as hereinafter provided (the “Debt Obligation”).




1.

RATES OF INTEREST

The principal balance of the Debt Obligation will bear interest, compounded
annually at the rate of 4.0% per annum.




2.

MATURITY DATE

Notwithstanding anything set forth above, all sums due under this Note, both
principal and interest, if not sooner paid, shall be due and payable no later
than 6am Luxembourg time on December 31, 2013 (the “Maturity Date”).




3.

APPLICATION OF PAYMENTS

Payments received by Creditor pursuant to the terms hereof shall be applied
first to accrued interest and then to principal; provided that during any Event
of Default (as defined in Section 7 below), Creditor may apply any payments
received to the obligations owing to Creditor in such order and manner as
Creditor in its sole discretion shall determine.




4.

PREPAYMENT

Except as provided herein, the principal amount of the Debt Obligation may be
prepaid in whole or in part at any time without premium or penalty.




5.

SECURITY

This Note is secured by a Pledge Agreement of even date herewith (the “Pledge
Agreement”), made by Debtor for the benefit of Creditor on 50% of certain assets
acquired by Debtor pursuant to the NIBs Transfer Agreement. The terms of the
Pledge Agreement are incorporated herein and made a part hereof by reference as
if fully set forth herein.




6.

DEFAULT

The occurrence of any one or more of the following events shall constitute an
“Event of Default” as such term is used herein:




a.

A default in the payment of any amount due under this Note on the due date
therefor;





14

Page




--------------------------------------------------------------------------------




b.

Failure of Debtor to comply with or to perform when due any other term,
obligation, covenant or condition contained in this Note or in any of the other
agreements, instruments and documents entered into in connection with the Debt
Obligation (together with this Note, as the same may from time to time hereafter
be amended or supplemented, the “Debt Obligation Documents”);




c.

Any representation, warranty or statement made by Debtor or any other obligor,
guarantor, surety or third-party pledgor with respect to the Debt Obligation
(each, an “Other Obligor”) in the Debt Obligation Documents or any other
instrument now or hereafter evidencing, securing or in any manner relating to
the Debt Obligation proves untrue in any material respect;




d.

A default by any Other Obligor under any of the Debt Obligation Documents;




e.

Debtor shall become insolvent or shall generally not pay its debts as they
mature or shall apply for, shall consent to, or shall acquiesce in the
appointment of a custodian, trustee or receiver of Debtor, or for a substantial
part of the property thereof or, in the absence of such application, consent or
acquiescence, a custodian, trustee or receiver shall be appointed for Debtor or
for a substantial part of the property thereof and shall not be discharged
within 60 days; or Debtor makes an assignment for the benefit of creditors;




f.

Any bankruptcy, reorganization, debt arrangement or other proceedings under any
bankruptcy or insolvency law shall be instituted by or against Debtor, and, if
instituted against Debtor, shall have been consented to or acquiesced in by
Debtor, or shall remain undismissed for 60 days, or an order for relief shall
have been entered against Debtor, or Debtor shall take any action to approve
institution of, or acquiescence in, such a proceeding;




g.

Any of the events set forth in the foregoing subsections e. or f. shall occur
with respect to any Other Obligor.




Upon the occurrence of an Event of Default, at the option of Creditor, the
entire balance of principal together with all accrued interest thereon shall,
without demand or notice, immediately become due and payable and so long as such
Event of Default continues, the entire balance of principal together with all
accrued interest shall bear interest at a Default Rate of 10% per annum. Upon
the occurrence of an Event of Default, Creditor may exercise any and all rights
and remedies it may have under the Debt Obligation Documents, and under
applicable law and in equity.




7.

WAIVERS

Except as herein provided, Debtor and all others who may become liable for all
or part of the principal balance hereof or for any obligations of Debtor to
Creditor or the holder hereof (a) jointly and severally, forever waive
presentment, protest and demand, notice of protest, demand and dishonor and
non-payment of this Note, and all other notices in connection with the delivery,
acceptance, performance, default or enforcement of the payment of this Note, (b)
agree that the time of payment of the debt or any part thereof may be extended
from time to time without modifying or releasing the lien of Security Agreement
or any other Debt Obligation Document or the liability of Debtor or any other
such parties, the right of recourse against Debtor and such parties being hereby
reserved by Creditor; and (c) agree that time is of the essence. Debtor agrees
to pay all costs of collection when incurred, whether suit be brought or not,
including reasonable attorneys’ fees and costs of suit and preparation therefor,
and to perform and comply with each of the covenants, conditions, provisions and
agreements of the Debtor contained in this Note and the other Debt Obligation
Documents and Security Agreements. It is expressly agreed by Debtor that no
extensions of time for the payment of





15

Page




--------------------------------------------------------------------------------

this Note, nor the failure on the part of Creditor to exercise any of its rights
hereunder, shall operate to release, discharge, modify, change or affect the
original liability under this Note or any of the other Debt Obligation
Documents, either in whole or in part.




8.

COMPLIANCE

If any provision of this Note shall be illegal or unenforceable, such provision
shall be deemed canceled to the same extent as though it never had appeared
therein, but the remaining provisions shall not be affected thereby.




9.

NOTICES

Whenever Creditor or Debtor desires to give any notice to the other, it shall be
sufficient for all purposes if such notice is personally delivered or sent by
registered or certified mail, postage prepaid, addressed to the intended
recipient at the address listed at the beginning of this Note for the Debtor, or
such other address as hereafter specified in writing, and for the Creditor at
the address listed at the beginning of this Note, or such other address as
hereafter specified in writing.




10.

INTEREST NOT TO EXCEED MAXIMUM ALLOWED BY LAW

It is the intent of Debtor and Creditor in the execution of this Note and all
other instruments securing this Note that the debt obligation evidenced hereby
be exempt from the restrictions of the usury laws of the State of Utah and all
other applicable law. In the event that, for any reason, it should be determined
that the Utah (or any other state’s) usury law is applicable to the Debt
Obligation, Creditor and Debtor stipulate and agree that none of the terms and
provisions contained herein or in any of the other Debt Obligation Documents
shall ever be construed to create a contract for the use, forbearance or
detention of money requiring payment of interest at a rate in excess of the
maximum interest rate permitted to be charged by applicable law. If from any
circumstances whatsoever, by reason of acceleration or otherwise, the
fulfillment of any provision of this Note or the other Debt Obligation Documents
involves transcending the limit of validity prescribed by any applicable usury
statute or any other applicable law, with regard to obligations of like
character and amount, then the obligations to be fulfilled will be reduced to
the limit of such validity as provided in such statute or law, so that in no
event shall any exaction be possible under this Note in excess of the limit of
such validity.




11.

CONSENT OF JURISDICTION

At the option of the Creditor, this Agreement may be enforced in any federal
court or Utah State Court sitting in Salt Lake County, Utah; and the Debtor
consents to the jurisdiction and venue of any such court and waives any argument
that venue in such forums is not convenient. In the event the Debtor commences
any action in another jurisdiction or venue arising directly or indirectly from
the relationship created by this Note, the Creditor at its option shall be
entitled to have the case transferred to one of the jurisdictions and venues
above-described, or if such transfer cannot be accomplished under applicable
law, to have such case dismissed without prejudice.




12.

APPLICABLE LAW AND WAIVER OF JURY TRIAL

THIS NOTE AND THE OTHER DEBT OBLIGATION DOCUMENTS (EXCEPT AS OTHERWISE EXPRESSLY
SET FORTH IN ANY SUCH OTHER DEBT OBLIGATION DOCUMENTS) SHALL BE CONSTRUED AND
ENFORCEABLE IN ACCORDANCE WITH, AND BE GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAWS OF THE STATE OF
NEW YORK BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES). WHENEVER
POSSIBLE, EACH PROVISION OF THIS NOTE AND ANY OTHER STATEMENT, INSTRUMENT OR
TRANSACTION CONTEMPLATED HEREBY OR RELATING HERETO, SHALL BE INTERPRETED IN SUCH
MANNER AS





16

Page




--------------------------------------------------------------------------------

TO BE EFFECTIVE AND VALID UNDER SUCH APPLICABLE LAW, BUT, IF ANY PROVISION OF
THIS NOTE OR ANY OTHER STATEMENT, INSTRUMENT OR TRANSACTION CONTEMPLATED HEREBY
OR RELATING HERETO SHALL BE HELD TO BE PROHIBITED OR INVALID UNDER SUCH
APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION
OR THE REMAINING PROVISIONS OF THIS AGREEMENT OR ANY OTHER STATEMENT, INSTRUMENT
OR TRANSACTION CONTEMPLATED HEREBY OR RELATING HERETO. DEBTOR HEREBY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATING TO THIS
INSTRUMENT AND TO ANY OF THE DEBT OBLIGATION DOCUMENTS, THE OBLIGATIONS
HEREUNDER OR THEREUNDER, ANY COLLATERAL SECURING THE OBLIGATIONS, OR ANY
TRANSACTION ARISING THEREFROM OR CONNECTED THERETO. DEBTOR REPRESENTS TO
CREDITOR THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY GIVEN.




13.

ATTORNEYS’ FEES

If this Note is not paid when due or if any Event of Default occurs, Debtor
promises to pay all costs of enforcement and collection, including, without
limitation, reasonable attorneys’ fees, whether or not any action or proceeding
is brought to enforce the provisions hereof.







Signed effective as of the day and year first above written.







“Debtor”




ANEW LIFE, INC.










Signature:  /s/Randall F. Pearson

Name:  Randall F. Pearson

Title:   President








17

Page




--------------------------------------------------------------------------------




Exhibit E







Form of Pledge Agreement

11 March 2013
















ANEW LIFE, INC.

as Pledgor




and




PCH Financial S.à r.l.

as Pledgee







and




TW Life V S.à r.l.,

TW Life VI S.à r.l.,

TW Life VII S.à r.l., and

TW Life VIII S.à r.l.

as the Companies
















NIBs PLEDGE AGREEMENT











18

Page




--------------------------------------------------------------------------------







THIS PLEDGE AGREEMENT (the “Agreement”) is made on this 11th day of March, 2013:




BETWEEN




(1)

ANEW LIFE, INC., a corporation incorporated under the laws of the State of Utah,
USA, having its registered office at 4626 North 300 West, Suite 365, Provo, Utah
84604, USA (the “Pledgor”);




(2)

PCH Financial S.à r.l., a société à responsabilité limitée incorporated and
existing under the laws of the Grand Duchy of Luxembourg, registered with the
Luxembourg Trade and Companies Register under number B 168291, having its
registered office at 6, rue Guillaume Schneider, L-2522 Luxembourg (the
“Pledgee”); and




(3)

TW Life V S.à r.l., TW Life VI S.à r.l., TW Life VII S.à r.l., and TW Life VIII
S.à r.l., each a société à responsabilité limitée incorporated and existing
under the laws of the Grand Duchy of Luxembourg, whose registration with the
Luxembourg Trade and Companies Register, having its registered office at 6, rue
Guillaume Schneider, L-2522 Luxembourg (each individually, the “Company,” and
together, the “Companies”).




WHEREAS




A.

Pursuant to the NIBs Transfer Agreement of even date herewith between the
Parties (the “Transfer Agreement”), the Pledgee acting as creditor has agreed to
provide the Pledgor acting as debtor a loan on the terms and subject to the
conditions set forth in the secured promissory note (the “Promissory Note”) of
the same date herewith.




B.

The Pledgor owns one hundred percent (100%) of the NIBs (as defined below)
issued by each of the Companies.




C.

The Pledgor has agreed to pledge the Pledged Assets (as defined below) in
accordance with the terms of this Agreement to secure its payment obligations
under the Promissory Note.




NOW THEREFORE IT IS HEREBY AGREED AS FOLLOWS:




1.

DEFINITIONS

1.1

Unless the context otherwise requires or unless otherwise defined in this
Agreement, words and expressions defined in the Promissory Note shall have the
same meaning when used in this Agreement. In addition, the following definitions
shall apply:

Event of Default means any of the events of default as referred to in clause 6
of the Promissory Note.

Insolvency Regulation means the Council Regulation (EC) N° 1346/2000 of 29 May
2000 on insolvency proceedings (OJEC L 160, 30/06/2000, p. 1 ff.).

NIBs means participating debt certificates issued by the Companies representing
the net insurance benefits (the “NIBs”) from a portfolio of life settlement
policies indirectly owned by the Companies (the “Portfolio”) as set forth in
Schedule A, which currently consists of 6,599,000.00 NIBs having a par value of
US $1.00 each, owned by the Pledgor and any other NIBs issued by the Companies
which the Pledgor may subscribe to, acquire or be granted at any time in the
future.

Pledge means the pledge (gage) created pursuant to Clause 2.





19







--------------------------------------------------------------------------------







Pledged Assets means all rights, titles, interests and benefit in, to and under
fifty percent (50%) of the NIBs which the Pledgor currently holds in the
Companies as set forth in Schedule B and any other NIBs in the Companies which
the Pledgor may subscribe to, acquire or be granted at any time in the future.

Promissory Note means the New York law governed Secured Promissory Note dated
March 11, 2013 entered into between the Pledgor as debtor and the Pledgee as
creditor pursuant to which, amongst other things, the creditor granted to the
debtor an initial loan in the amount of US $2,999,000.00.

Register means the register of NIBs held by each of the Companies.

Secured Obligations means all present and future obligations and liabilities
(whether actual or contingent and whether owed jointly or severally or in any
other capacity whatsoever) of the Pledgor to the Pledgee under or in connection
with the Promissory Note and this Agreement together with all costs, charges and
expenses incurred by the Pledgor in connection with the protection, preservation
or enforcement of its respective rights under the Promissory Note or any other
document evidencing or securing any such liabilities as well as all costs,
expenses, fees (including reasonable lawyers’ fees) and duties relating to the
creation, perfection and enforcement of this Agreement and the Pledge.

1.2

In this Agreement any reference to any agreement (howsoever named) is to such
agreement as it may be amended, supplemented or extended from time to time,
whether before or after the date hereof.

1.3

Clause headings are for ease of reference only.

1.4

Words importing the singular shall include the plural and vice versa.

1.5

For purposes of this Agreement and any future communications between the
Parties, the term “PDC’s” and “NIBs” shall be considered interchangeable and all
Parties hereby acknowledge and agree to their interchangeability.




2.

PLEDGE

2.1

The Pledgor hereby grants a first ranking pledge (gage de premier rang) over the
Pledged Assets to the Pledgee, as security for the full and punctual payment,
performance and discharge of all the Secured Obligations and hereby in advance
grants such right of pledge insofar as the same cannot be fully granted on the
date hereof, which pledge is hereby accepted by the Pledgee.

2.2

Each of the Companies hereby acknowledges and accepts the Pledge.

2.3

The Pledgor shall simultaneously herewith (or in the case of any NIBs issued
after the date hereof, immediately upon the issuance thereof to the Pledgor) (i)
procure the recording in the Register of the Pledge and (ii) present to the
Pledgee a written confirmation in the form of a certified copy of the Register
from each of the Companies that this recording has been duly made.

The Pledgor and the Pledgee hereby instruct and appoint any manager respectively
of each of the Companies or any employee of Capita Fiduciary S.A. to register
the Pledge in the Register of each Company.

The text to be used for the registration shall be the following:

“Pursuant to a pledge agreement (“Pledge Agreement”) dated [date], ANEW LIFE,
INC. has pledged, all its rights, titles, interests and benefits, present and
future, in, to and under fifty percent (50%) of its NIBs (as defined in the
Pledge Agreement) in the company to the Pledgee (as defined in the Pledge
Agreement), and all its rights, titles, interests and benefits, present and
future, in and to all rights, moneys, powers and property whatsoever which may
from time to time and at any time be distributed





20







--------------------------------------------------------------------------------







or derived from, or accrue on or arise in respect of or relate to said NIBs to
the Pledgee.

[date]

[name & signature]”




3.

REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS

3.1

The Pledgor hereby represents, warrants and undertakes to the Pledgee that:

(i)

To the Pledgor’s knowledge, the Companies are private limited liability
companies (société à responsabilité limitée) duly incorporated and validly
existing under the laws of Luxembourg;

(ii)

To the Pledgor’s knowledge, the “centre of main interests” (as that term is used
in the Insolvency Regulation) of each of the respective Companies is in
Luxembourg, and the Companies have no “establishment” (as that term is used in
the Insolvency Regulation) outside Luxembourg;

(iii)

To the Pledgor’s knowledge, the Companies have the power, authority and legal
right to own and operate its property, to hold and own all of its assets and to
conduct the business in which it is currently engaged;

(iv)

the Pledgor has full capacity, power, legal right and lawful authority to
fulfill all its obligations assumed under this Agreement and create a valid and
effective first ranking pledge (gage de premier rang) over the Pledged Assets
pursuant to this Agreement;

(v)

All authorizations or actions necessary or advisable in connection with the
entering into this Agreement and the granting of the Pledge by the Pledgor have
been obtained or taken and have not been withdrawn, revoked or rescinded prior
to the date of this Agreement;

(vi)

in respect of this Agreement and the transactions contemplated by, referred to
in or provided for by this Agreement, (i) they entered into this Agreement in
good faith and for the purpose of carrying out their business, and (ii) they
entered into this Agreement without any intention to defraud or deprive of any
legal benefit any other parties (such as third parties and in particular
creditors) or to circumvent any applicable mandatory laws or regulations of any
jurisdiction;

(vii)

To the Pledgor’s knowledge, no action, petition, resolution or similar order for
bankruptcy (faillite), voluntary or judicial winding-up (liquidation volontaire
ou judiciaire), controlled management (gestion contrôlée), suspension of payment
(sursis de paiement), voluntary arrangement with creditors (concordat préventif
de faillite) or similar proceedings  (including similar German proceedings)
affecting the rights of creditors generally has been taken, lodged, passed or
presented with regard to the Companies;

(viii)

To the Pledgor’s knowledge, the Companies do not meet or threaten to meet the
criteria for the opening of any proceedings referred to under paragraph (vii)
above nor is it subject to such proceedings;

(ix)

To the Pledgor’s knowledge, the Pledgor is the sole beneficial and legal owner
of the NIBs;

(x)

To the Pledgor’s knowledge, the NIBs are validly issued and fully paid up and
represent one hundred percent (100 %) of the NIBs issued by the Companies;





21







--------------------------------------------------------------------------------







(xi)

To the Pledgor’s knowledge, the Pledgor owns the Pledged Assets free and clear
of any lien, security interest, claim, option, pledge, charge, assignment,
transfer and other encumbrances of any kind other than the Pledge and
preferential rights arising by operation of law;

(xii)

To the Pledgor’s knowledge, there is no floating charge (gage sur fonds de
commerce) or similar security in existence on the respective businesses of the
Companies nor any mandate with a view to the creation thereof;

(xiii)

the Pledge creates a valid first rank pledge (gage de premier rang) over the
Pledged Assets and constitutes legally binding obligations for the Pledgor,
enforceable in accordance with its terms, and validly creates the security
interest it purports to create; and

(xiv)

this Agreement does not violate any contractual or other obligation binding upon
the Pledgor or any law to which Pledgor is subject.

3.2

The Pledgor undertakes to the Pledgee that the representations and warranties
contained in Clause 3.1 shall at all times remain true and correct until all the
Secured Obligations have been fully and irrevocably discharged.




4.

COVENANTS

The Pledgor covenants to the Pledgee that:

(a)

except in accordance with the provisions of this Agreement, it shall not,
without prior written consent of the Pledgee (such consent not to be
unreasonably withheld), dispose of or encumber the NIBs in a transaction,
including, but not limited to, a sale of the NIBs, financing of the NIBs, or
sale of a debt obligation or security collateralized or secured by the NIBs;

(b)

it shall procure that no executory attachment (saisie exécutoire) is made on the
Pledged Assets, and that any conservatory attachment (saisie arrêt) thereon is
lifted within thirty business days of its first being made;

(c)

it shall not do or cause or permit to be done anything which will, or could be
reasonably expected to, materially adversely affect this Agreement or the rights
of the Pledgee or which in any way is inconsistent with or materially
depreciates, jeopardizes or otherwise prejudices the NIBs or any of the Pledged
Assets;

(d)

it shall cooperate with the Pledgee and sign or cause to be signed all such
further documents and take all such further action as the Pledgee may from time
to time reasonably request to perfect and protect the Pledge and to carry out
the provisions and purposes of this Agreement;

(e)

it shall not accept any issue of new NIBs of any of the Companies unless
previously accepted in writing by the Pledgee or, in case of creation of new
NIBs, if the subscriber of the new NIBs, prior to the creation and subscription
of such new NIBs, accepts to and actually pledges such new NIBs in favor of the
Pledgee; and

(f)

in case of issuance of new NIBs to the Pledgor, the new NIBs shall be pledged in
accordance with this Agreement, and the Pledgor shall forthwith procure the
recording in the Register of each Company and present to the Pledgee a written
confirmation in the form of a certified copy of the Register from each Company
that this recording has been duly made.








22







--------------------------------------------------------------------------------







5.

SCOPE OF THE PLEDGE

5.1

The Pledge shall be a continuing security interest, shall remain in force until
released in accordance with Clause 11, and shall in particular not be discharged
by reason of the circumstance that there is temporarily no Secured Obligations
currently owing to the Pledgee.

5.2

The Pledge shall not be discharged by the entry of any Secured Obligations into
any current account, in which case the Pledge shall secure any provisional or
final balance of such current account up to the amount in which such Secured
Obligations were entered therein.

5.3

The Pledgee may at any time without discharging or in any way affecting the
Pledge (a) grant the Pledgor any time or indulgence, (b) concur in any
moratorium of the Secured Obligations, (c) abstain from taking or perfecting any
other security interest and discharge any other security interest, (d) abstain
from exercising any right or recourse or from proving or claiming any debt and
waive any right or recourse, (e) apply any payment received from the Pledgor or
for their account towards obligations of the Pledgor other than the Secured
Obligations secured hereby, or (f) take any other action with respect to the
Secured Obligations.




6.

RIGHTS ATTACHING TO THE NIBS

6.1

Stamping, regrouping, splitting or renewal

The Pledge shall not in any way be affected by any stamping, regrouping,
splitting or renewal of the NIBs, or by any similar operation, and the financial
instruments resulting from any such operation shall be part of the NIBs.

6.2

Subscription rights

Unless an Event of Default has occurred or unless agreed otherwise by the
Pledgee, the Pledgor shall exercise all subscription rights to which a holder of
the NIBs may be entitled. Prior to the exercise of the subscription of rights,
the Pledgor shall seek prior written consent of the Pledgee and confirm that the
NIBs resulting from the exercise of any such right shall be pledged to the
Pledgee as security for the Secured Obligations and shall be part of the Pledged
Assets.




7.

POSSIBLE SEIZURE OR ATTACHMENT

In the event of a seizure or attachment by a third party of any of the Pledged
Assets, the Pledgor shall, at its own expense, (i) immediately notify the
Pledgee and send it or its attorneys a copy of the relevant attachment or
seizure documentation (ii) notify the third party or the attorneys acting on
behalf of such third party in writing of the Pledgee’s interest in the Pledged
Assets, (iii) take such measures to challenge the attachment or seizure and
obtain the release of this attachment or seizure within thirty (30) days and
(iv) inform regularly the Pledgee of the status of such seizure or attachment.




8.

IMMEDIATE RECOURSE

To the fullest extent allowed by applicable law, the Pledgor waives any right it
may have of first requiring the Pledgee to proceed against or claim payment from
any person or entity or enforce any guarantees, lien, security interest, claim,
option, pledge, charge, assignment, transfer and other encumbrances of any kind
granted by any other person or entity before enforcing the Pledge and/or any
rights hereunder or pursuant hereto.





23







--------------------------------------------------------------------------------










9.

ADDITIONAL SECURITY

The Pledge shall be in addition to and shall not in any way be prejudiced by or
dependent on any guarantees, lien, security interest, claim, option, pledge,
charge, assignment, transfer and other encumbrances of any kind now or hereafter
held by the Pledgee as security for the Secured Obligations or any lien to which
it may be entitled. The rights of the Pledgee hereunder are in addition to and
not exclusive of those provided by law.




10.

ENFORCEMENT OF PLEDGE

Upon the occurrence of an Event of Default, the Pledgee shall be entitled to
realize the Pledged Assets in any manner permitted by Luxembourg law and in
particular, but without limitation:

(a)

appropriate the then issued NIBs at their fair market value, as determined by an
independent auditor (réviseur d’entreprises) designated by the Pledgee in
accordance with generally accepted accounting principles in Luxembourg; and/or

(b)

sell the NIBs or have the NIBs sold in a private transaction at arms’ length
conditions (conditions commerciales normales) to pay all or any part of the then
outstanding Secured Obligations; and/or

(c)

sell the NIBs by public auction to apply the proceeds to pay all or any part of
the then outstanding Secured Obligations; and/or

(d)

request the courts that title to the NIBs be assigned and/or transferred to the
Pledgee or such other person as the Pledgee may designate for payment of all or
any part of the then outstanding Secured Obligations; and/or

(e)

act generally in relation to the NIBs and the Pledged Assets in such manner as
the Pledgee acting reasonably shall determine and as shall be permitted by law.

The determination by the Pledgee that an Event of Default has actually occurred
shall be conclusive unless and until the Parties hereto shall have agreed or a
court order shall have decided otherwise. The Companies each may conclusively
rely on any assertion of the Pledgee that an Event of Default has occurred and
shall follow the instructions given to it in such context by the Pledgee without
incurring any liability.

Notwithstanding anything contained herein to the contrary, upon the occurrence
of an Event of Default, the remedy of the Pledgee hereunder is limited to the
Pledgee’s enforcement of the Pledge and subsequent disposition or retention or
otherwise of the Pledged Assets, and the Pledgor shall have no further liability
to the Pledgee under the Promissory Note.




11.

DISCHARGE OF THE PLEDGE

11.1

The Pledgee shall grant an express release of the Pledge, as soon as is
reasonably practicable upon demand of the Pledgor, as soon as all Secured
Obligations have been unconditionally and irrevocably performed and discharged
in full and there is no possibility of any further Secured Obligations coming
into existence.

11.2

The Pledgee shall inform the Companies of such a release, and shall provide the
Pledgor with a power of attorney in favor of the Pledgee designated by such
Pledgor for the purpose of recording the release of the Pledge in the Register.





24







--------------------------------------------------------------------------------







11.3

Forthwith upon such release being granted, the Pledgee shall return to the
Pledgor any Pledged Assets in their possession and such Pledgor shall take
delivery thereof.




12.

DUTIES OF THE PLEDGEE

The Pledgee shall not be liable for any acts or omissions, except in case of
gross negligence (faute grave) or willful misconduct (faute intentionnelle). The
Pledgee shall not be under any obligation to take any steps necessary to
preserve any rights in the NIBs and the Pledged Assets against any other parties
but may do so at its option, and all expenses incurred in connection therewith
shall be for the account of the Pledgor and shall be part of the Secured
Obligations.




13.

COSTS AND EXPENSES

Each Party shall bear its own costs, fees and expenses incurred in the
negotiation, execution and performance of this Agreement and the Pledge and any
matter contemplated by them.




14.

EVIDENCE OF SECURED OBLIGATIONS

A certificate issued by the Pledgee as to the amount and the terms and
conditions of the Secured Obligations shall be conclusive evidence as against
the Pledgor, save to the extent of contrary evidence if any.




15.

NOTICES

Any notice or communication under or in connection with this Agreement shall be
made in accordance with Section 9 of the Promissory Note.




16.

SEVERABILITY

The invalidity, illegality or unenforceability of any provisions hereof shall
not affect the validity, legality or enforceability of this Agreement or of any
other provision hereof.




17.

WAIVER

17.1

No failure on the part of the Pledgee to exercise, or delay on its part in
exercising, any right or remedy shall operate as a waiver, nor shall any single
or partial exercise by the Pledgee of any right or remedy prevent any further or
other exercise of such right or the exercise by the Pledgee of any other right
or remedy. The rights and remedies provided in this Agreement are cumulative and
not exclusive of any rights or remedies provided by law.

17.2

The Pledgor waives the benefit of articles 1251, 1285, 2021, 2022, 2026, 2029,
2036 and 2037 of the Luxembourg Civil Code, to the extent applicable.




18.

TRANSFERABILITY

18.1

This Agreement shall be binding upon and shall inure to the benefit of the
Pledgor and the Pledgee and their respective successors, assigns and
transferees, and references in this Agreement to any of them shall be construed
accordingly.





25







--------------------------------------------------------------------------------







18.2

The Pledgor shall not be entitled to assign and transfer any of its rights and
obligations under this Agreement without the prior written consent of the
Pledgee, such consent not to be unreasonably withheld.




19.

NOVATION

In case of novation of the Secured Obligations, the Pledge is reserved and shall
remain in existence to the benefit of any new creditor of the Secured
Obligations, as novated.




20.

COUNTERPARTS

20.1

This Agreement may be executed by the Parties hereto in separate counterparts
and any single counterpart or set of counterparts executed and delivered by all
the Parties hereto shall constitute one and the same instrument.

20.2

This Agreement may be executed by the exchange of facsimile signatures. The
transmission of a facsimile signature or execution page purported to be signed
or otherwise executed by a Party shall, unless that Party has expressed in
writing to the other Party that such signature or execution is not to be
effective, be deemed to be due execution and delivery by that Party of this
Agreement.




21.

GOVERNING LAW AND JURISDICTION

21.1

This Agreement shall be governed by, and construed in accordance with, the laws
of Luxembourg. For the avoidance of doubt, the Pledgor confirms and expressly
agrees that this Agreement is concluded for a purpose which falls within his
trade and profession; the Parties acknowledge and agree that this Agreement does
not constitute a consumer contract and falls outside the scope of article 6 of
the regulation (EC) N° 593/2008 of the European Parliament and of the Council of
17 June 2008 on the law applicable to contractual obligations.

21.2

Any disputes arising out of or in connection with this Agreement shall be
subject to the jurisdiction of the courts of Luxembourg, Grand Duchy of
Luxembourg, without prejudice to the rights of the Pledgee to take legal action
before any other court of competent jurisdiction.

[Signature pages follow]





26







--------------------------------------------------------------------------------







This Agreement has been entered into on the day and year first before written.







THE PLEDGOR:  ANEW LIFE, INC.










/S/Randall F. Pearson

By: Randall F. Pearson

Title: President










THE PLEDGEE:  PCH Financial S.à r.l.










/s/Martin Kramer

/s/Benoit Bauduin

By: Martin Kramer

By: Benoit Bauduin

Title: Manager

Title: Manager










THE COMPANIES:




TW Life V S.à r.l.




/s/Patrick Moinet

By: Patrick Moinet

Title: Manager




/s/Olivier Liegeois

By: Olivier Liegeois

Title: Manager




TW Life VI S.à r.l.




/s/Patrick Moinet

By: Patrick Moinet

Title: Manager




/s/Olivier Liegeois

By: Olivier Liegeois

Title: Manager










TW Life VII S.à r.l.




/s/Patrick Moinet

By: Patrick Moinet

Title: Manager




/s/Olivier Liegeois

By: Olivier Liegeois

Title: Manager




TW Life VIII S.à r.l.




/s/Patrick Moinet

By: Patrick Moinet

Title: Manager




/s/Olivier Liegeois

By: Olivier Liegeois

Title: Manager








27







--------------------------------------------------------------------------------










Schedule A




Schedule of NIBs




Issue Date

Company

No. of NIBs

Par Value

14 June 2012

TW Life S.à r.l. V

1,983,000

US $1,983,000.00

14 June 2012

TW Life S.à r.l. VI

1,812,000

US $1,812,000.00

12 July 2012

TW Life S.à r.l. VII

1,120,000

US $1,120,000.00

12 July 2012

TW Life S.à r.l. VIII

1,684,000

US $1,684,000.00

Total

6,599,000

US $6,599,000.00








28







--------------------------------------------------------------------------------










Schedule B




Pledged Assets




The Pledged Assets shall be the right, title, and interest in 50% of all net
insurance benefits associated with certain participating debt certificates
(“NIBs”) issued by each Company as set forth below:




Issue Date

Company

No. of NIBs

Par Value

14 June 2012

TW Life S.à r.l. V

1,983,000

US$ 1,983,000.00

14 June 2012

TW Life S.à r.l. VI

1,812,000

US$ 1,812,000.00

12 July 2012

TW Life S.à r.l. VII

1,120,000

US$ 1,120,000.00

12 July 2012

TW Life S.à r.l. VIII

1,684,000

US$ 1,684,000.00

Total

6,599,000

US$ 6,599,000.00




For the sake of clarity, the right, title, and interest associated with NIBs
shall include not only any proceeds derived from the NIBs themselves (via death
benefits or mortality insurance protection claim), but also to any and all net
proceeds generated by a sale of the NIBs, financing of the NIBs, or sale of a
debt obligation or security collateralized or secured by the NIBs.





29







--------------------------------------------------------------------------------










Exhibit F







Definition of Collateral







The Collateral shall be all of the Buyer’s right, title, and interest in fifty
percent (50)% of all net insurance benefits associated with certain
participating debt certificates (“NIBs”) issued by each Company as set forth
below:




Issue Date

Company

No. of NIBs

Par Value

14 June 2012

TW Life S.à r.l. V

1,983,000

US$ 1,983,000.00

14 June 2012

TW Life S.à r.l. VI

1,812,000

US$ 1,812,000.00

12 July 2012

TW Life S.à r.l. VII

1,120,000

US$ 1,120,000.00

12 July 2012

TW Life S.à r.l. VIII

1,684,000

US$ 1,684,000.00

Total

6,599,000

US$ 6,599,000.00




For the sake of clarity, the Buyer’s right, title, and interest associated with
NIBs shall include not only any proceeds derived from the NIBs themselves (via
death benefits or mortality insurance protection claim), but also to any and all
net proceeds generated by a sale of the NIBs, financing of the NIBs, or sale of
a debt obligation or security collateralized or secured by the NIBs.








30







--------------------------------------------------------------------------------










SCHEDULE I







Loan Amounts








31







--------------------------------------------------------------------------------













SCHEDULE II

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TW Life V S.á.r.l.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL DISBURSEMENTS(1),(2)

11908862

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41074

to

42896

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXPECTED COMMITMENT AMOUNTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

POLICY INFORMATION (OWNERSHIP %, INSURED, POLICY No.)

 

 

 

 

 

 

 

 

 

 

0.7

0.3

0.75

0.3

0.75

0.3

0.3

0.7

0.7

1

 

 

 

 

 

 

 

Barrow, Charles

Basha, Zalman

Davis, George

Gordon, George

Janis, David

Kurzrock, Helen

LePere, Robert

Peckman, Irwin

Rooney, Peter

Segal, Murray

 

Policy Acquisition

Origination Fee

Administrative & Custodial Fees

Servicing

MPIC
Premium

Commitment
Fee

56734540

JP5582874

JP5583449

JJ7017837

JJ7034763

93808723

U10022185L

UME106562L

1.5E+08

JJ7016285

Commitment

4020000

77750

137252

233250

637550

318775

1279390

470340

283650

102390

1206975

444900

928110

403200

116130

1249200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INITIAL DISBURSEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Funding Date

Policy Acquisition

Origination Fee

Administrative & Custodial Fees

Servicing

MPIC
Premium

Commitment
Fee

56734540

JP5582874

JP5583449

JJ7017837

JJ7034763

93808723

U10022185L

UME106562L

1.5E+08

JJ7016285

41074

4020000

77750

0

11662.5

637550

0

0

17580

11775

7140

57300

20700

94470

0

0

49800

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Outlook of Commitment Disbursement and Request Dates (US Dollar)

 

 

 

 

 

 

 

Request Date

Policy Acquisition

Origination Fee

Administrative & Custodial Fees

Servicing

MPIC
Premium

Commitment
Fee

56734540

JP5582874

JP5583449

JJ7017837

JJ7034763

93808723

U10022185L

UME106562L

1.5E+08

JJ7016285

41090

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

41105

 

 

26250

 

0

0

0

0

0

0

0

0

0

0

0

0

41120

 

 

3462

 

0

0

0

0

0

0

0

0

0

11900

0

0

41136

 

 

0

 

0

0

10640

0

0

0

0

0

0

0

0

0

41151

 

 

0

 

0

0

0

15810

0

5580

0

0

0

0

0

0

41167

 

 

0

11662.5

0

0

63420

0

9375

0

65175

20700

56190

0

0

49800

41182

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

41197

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

41212

 

 

0

 

0

0

0

0

0

0

0

0

0

21000

0

0

41228

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

41243

 

 

0

 

0

0

0

18930

0

5520

0

0

0

0

0

0

41258

 

 

0

11662.5

0

0

63420

0

14025

0

65175

20700

35730

0

0

47300

41273

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

41289

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

41304

 

 

0

 

0

0

0

0

0

0

0

0

0

21000

0

0

41320

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

41333

 

 

0

 

0

0

0

18930

0

5490

0

0

0

0

0

0

41348

 

 

0

11662.5

0

0

63420

0

14025

0

62325

22500

41460

0

0

55600

41363

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

41379

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

41394

 

 

0

 

0

0

0

0

0

0

0

0

0

21000

0

0

41409

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

41424

 

 

0

 

0

0

0

19770

0

5490

0

0

0

0

0

0

41440

 

 

26885

11662.5

0

0

64960

0

14025

0

48975

22500

41460

0

0

55600

41455

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

41470

 

 

0

 

0

0

0

0

0

0

0

0

0

0

4690

0

41485

 

 

0

 

0

0

0

0

0

0

0

0

0

14840

0

0

41501

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

41516

 

 

0

 

0

0

0

18480

0

5490

0

0

0

0

0

0

41532

 

 

0

11662.5

0

0

68040

0

10425

0

56625

22500

41460

0

0

55600

41547

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

41562

 

 

0

0

0

0

0

0

0

0

0

0

0

0

6090

0

41577

 

 

0

 

0

0

0

0

0

0

0

0

0

21840

0

0

41593

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

41608

 

 

0

 

0

0

0

21450

0

5070

0

0

0

0

0

0

41623

 

 

0

11662.5

0

0

68040

0

15000

0

56625

22500

38550

0

0

55300

41638

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

41654

 

 

0

 

0

0

0

0

0

0

0

0

0

0

5740

0

41669

 

 

0

 

0

0

0

0

0

0

0

0

0

21840

0

0

41685

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

41698

 

 

0

 

0

0

0

21450

0

4860

0

0

0

0

0

0

41713

 

 

0

11662.5

0

0

68040

0

15000

0

58800

23400

44910

0

0

63100

41728

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

41744

 

 

0

 

0

0

0

0

0

0

0

0

0

0

6790

0

41759

 

 

0

 

0

0

0

0

0

0

0

0

0

21840

0

0

41774

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

41789

 

 

0

 

0

0

0

22350

0

4860

0

0

0

0

0

0

41805

 

 

26885

11662.5

0

0

68810

0

15000

0

55650

23400

44910

0

0

63100

41820

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

41835

 

 

0

 

0

0

0

0

0

0

0

0

0

0

6790

0

41850

 

 

0

 

0

0

0

0

0

0

0

0

0

15330

0

0

41866

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

41881

 

 

0

 

0

0

0

21330

0

4860

0

0

0

0

0

0

41897

 

 

0

11662.5

0

0

70350

0

11625

0

63000

23400

44910

0

0

63100

41912

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

41927

 

 

0

 

0

0

0

0

0

0

0

0

0

0

7210

0

41942

 

 

0

 

0

0

0

0

0

0

0

0

0

22330

0

0

41958

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

41973

 

 

0

 

0

0

0

24150

0

4560

0

0

0

0

0

0

41988

 

 

0

11662.5

0

0

70350

0

16125

0

63000

23400

42510

0

0

64700

42003

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

42019

 

 

0

 

0

0

0

0

0

0

0

0

0

0

7070

0

42034

 

 

0

 

0

0

0

0

0

0

0

0

0

22330

0

0

42050

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

42063

 

 

0

 

0

0

0

24150

0

4410

0

0

0

0

0

0

42078

 

 

0

11662.5

0

0

70350

0

16125

0

65025

23970

48840

0

0

72100

42093

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

42109

 

 

0

 

0

0

0

0

0

0

0

0

0

0

8120

0

42124

 

 

0

 

0

0

0

0

0

0

0

0

0

22330

0

0

42139

 

 

0

 

0

318775

0

0

0

0

0

0

0

0

0

0

42154

 

 

0

 

0

 

0

25350

0

4410

0

0

0

0

0

0

42170

 

 

26885

11662.5

0

 

71400

0

16125

0

61950

23970

48840

0

0

72100

42185

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

42200

 

 

0

 

0

 

0

0

0

0

0

0

0

0

8120

0

42215

 

 

0

 

0

 

0

0

0

0

0

0

0

18060

0

0

42231

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

42246

 

 

0

 

0

 

0

25020

0

4410

0

0

0

0

0

0

42262

 

 

0

11662.5

0

 

73500

0

14700

0

69075

23970

48840

0

0

72100

42277

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

42292

 

 

0

 

0

 

0

0

0

0

0

0

0

0

8540

0

42307

 

 

0

 

0

 

0

0

0

0

0

0

0

25060

0

0

42323

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

42338

 

 

0

 

0

 

0

27690

0

4680

0

0

0

0

0

0

42353

 

 

0

11662.5

0

 

73500

0

19200

0

69075

23970

46590

0

0

75600

42368

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

42384

 

 

0

 

0

 

0

0

0

0

0

0

0

0

8330

0

42399

 

 

0

 

0

 

0

0

0

0

0

0

0

25060

0

0

42415

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

42429

 

 

0

 

0

 

0

27690

0

4800

0

0

0

0

0

0

42444

 

 

0

11662.5

0

 

73500

0

19200

0

71025

25830

52920

0

0

82600

42459

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

42475

 

 

0

 

0

 

0

0

0

0

0

0

0

0

9310

0

42490

 

 

0

 

0

 

0

0

0

0

0

0

0

25060

0

0

42505

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

42520

 

 

0

 

0

 

0

28890

0

4800

0

0

0

0

0

0

42536

 

 

26885

11662.5

0

 

75950

0

19200

0

68175

25830

52920

0

0

82600

42551

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

42566

 

 

0

 

0

 

0

0

0

0

0

0

0

0

9310

0

42581

 

 

0

 

0

 

0

0

0

0

0

0

0

19460

0

0

42597

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

42612

 

 

0

 

0

 

0

28740

0

4800

0

0

0

0

0

0

42628

 

 

0

11662.5

0

 

80850

0

14100

0

75000

25830

52920

0

0

82600

42643

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

42658

 

 

0

 

0

 

0

0

0

0

0

0

0

0

9660

0

42673

 

 

0

 

0

 

0

0

0

0

0

0

0

26460

0

0

42689

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

42704

 

 

0

 

0

 

0

31290

0

5430

0

0

0

0

0

0

42719

 

 

0

11662.5

0

 

80850

0

18600

0

75000

25830

49680

0

0

86500

42734

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

42750

 

 

0

 

0

 

0

0

0

0

0

0

0

0

10360

0

42765

 

 

0

 

0

 

0

0

0

0

0

0

0

26460

0

0

42781

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

42794

 

 

0

11662.5

0

 

0

31290

0

5730

0

0

0

0

0

0

42794

 

 

0

 

0

 

53900

0

12375

0

50025

14850

39480

0

0

62100

42794

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

42794

 

 

0

 

0

 

0

0

0

0

0

0

0

0

3500

0

42794

 

 

0

 

0

 

0

0

0

0

0

0

0

8820

0

0

42794

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

42794

 

 

 

 

0

 

0

0

0

0

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(1)Does not include accrued interest

 

 

 

 

 

 

 

 

 

 

 

 

 

(2) The Bank reserves the right to disburse an additional $750,000 at its
discretion

 

 

 

 

 

 

 

 

 








36







--------------------------------------------------------------------------------










SCHEDULE II

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TW Life VI S.á.r.l.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL DISBURSEMENTS(1),(2)

8119117

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41074

to

42898

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXPECTED COMMITMENT AMOUNTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

POLICY INFORMATION (OWNERSHIP %, INSURED, POLICY No.)

 

 

 

 

 

 

 

 

 

 

 

0.3

0.7

0.25

0.7

0.25

0.7

0.7

0.3

0.3

1

 

 

 

 

 

 

 

 

Barrow, Charles

Basha, Zalman

Davis, George

Gordon, George

Janis, David

Kurzrock, Helen

LePere, Robert

Peckman, Irwin

Rooney, Peter

Quinn, William

 

Policy Acquisition

Origination Fee

Service & Trustee Fees

Servicing

MPIC
Premium

Commitment
Fee

56734540

JP5582874

JP5583449

JJ7017837

JJ7034763

93808723

U10022185L

UME106562L

1.5E+08

93769263

Grand Total

Commitment

0

0

137252

228000

623200

311600

571410

1097460

98675

238910

419000

1072750

2257710

176580

51270

835300

8119117

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INITIAL DISBURSEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Funding Date

Policy Acquisition

Origination Fee

Service & Trustee Fees

Servicing

MPIC
Premium

Commitment
Fee

56734540

JP5582874

JP5583449

JJ7017837

JJ7034763

93808723

U10022185L

UME106562L

1.5E+08

93769263

Grand Total

41074

 

 

0

11400

623200

0

0

41020

3925

16660

19100

48300

220430

0

0

41400

1025435

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Outlook of Commitment Disbursement and Request Dates (US Dollar)

 

 

 

 

 

 

 

 

Request Date

Policy Acquisition

Origination Fee

Service & Trustee Fees

Servicing

MPIC
Premium

Commitment
Fee

56734540

JP5582874

JP5583449

JJ7017837

JJ7034763

93808723

U10022185L

UME106562L

1.5E+08

93769263

Grand Total

41090

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

41105

 

 

26250

 

0

 

0

0

0

0

0

0

0

0

0

0

26250

41120

 

 

3462

 

0

 

0

0

0

0

0

0

0

5100

0

0

8562

41136

 

 

0

 

0

 

4560

0

0

0

0

0

0

0

0

0

4560

41151

 

 

0

 

0

 

0

36890

0

13020

0

0

0

0

0

0

49910

41167

 

 

0

11400

0

 

27180

0

3125

0

21725

48300

131110

0

0

41400

284240

41182

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

41197

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

41212

 

 

0

 

0

 

0

0

0

0

0

0

0

9000

0

0

9000

41228

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

41243

 

 

0

 

0

 

0

44170

0

12880

0

0

0

0

0

0

57050

41258

 

 

0

11400

0

 

27180

0

4675

0

21725

48300

83370

0

0

41400

238050

41273

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

41289

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

41304

 

 

0

 

0

 

0

0

0

0

0

0

0

9000

0

0

9000

41320

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

41333

 

 

0

 

0

 

0

44170

0

12810

0

0

0

0

0

0

56980

41348

 

 

0

11400

0

 

27180

0

4675

0

20775

52500

96740

0

0

41400

254670

41363

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

41379

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

41394

 

 

0

 

0

 

0

0

0

0

0

0

0

9000

0

0

9000

41409

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

41424

 

 

0

 

0

 

0

46130

0

12810

0

0

0

0

0

0

58940

41440

 

 

26885

11400

0

 

27840

0

4675

0

16325

52500

96740

0

0

41400

277765

41455

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

41470

 

 

0

 

0

 

0

0

0

0

0

0

0

0

2010

0

2010

41485

 

 

0

 

0

 

0

0

0

0

0

0

0

6360

0

0

6360

41501

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

41516

 

 

0

 

0

 

0

43120

0

12810

0

0

0

0

0

0

55930

41532

 

 

0

11400

0

 

29160

0

3475

0

18875

52500

96740

0

0

41400

253550

41547

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

41562

 

 

0

0

0

 

0

0

0

0

0

0

0

0

2610

0

2610

41577

 

 

0

 

0

 

0

0

0

0

0

0

0

9360

0

0

9360

41593

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

41608

 

 

0

 

0

 

0

50050

0

11830

0

0

0

0

0

0

61880

41623

 

 

0

11400

0

 

29160

0

5000

0

18875

52500

89950

0

0

41400

248285

41638

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

41654

 

 

0

 

0

 

0

0

0

0

0

0

0

0

2460

0

2460

41669

 

 

0

 

0

 

0

0

0

0

0

0

0

9360

0

0

9360

41685

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

41698

 

 

0

 

0

 

0

50050

0

11340

0

0

0

0

0

0

61390

41713

 

 

0

11400

0

 

29160

0

5000

0

19600

54600

104790

0

0

41900

266450

41728

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

41744

 

 

0

 

0

 

0

0

0

0

0

0

0

0

2910

0

2910

41759

 

 

0

 

0

 

0

0

0

0

0

0

0

9360

0

0

9360

41774

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

41789

 

 

0

 

0

 

0

52150

0

11340

0

0

0

0

0

0

63490

41805

 

 

26885

11400

0

 

29490

0

5000

0

18550

54600

104790

0

0

40600

291315

41820

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

41835

 

 

0

 

0

 

0

0

0

0

0

0

0

0

2910

0

2910

41850

 

 

0

 

0

 

0

0

0

0

0

0

0

6570

0

0

6570

41866

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

41881

 

 

0

 

0

 

0

49770

0

11340

0

0

0

0

0

0

61110

41897

 

 

0

11400

0

 

30150

0

3875

0

21000

54600

104790

0

0

40600

266415

41912

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

41927

 

 

0

 

0

 

0

0

0

0

0

0

0

0

3090

0

3090

41942

 

 

0

 

0

 

0

0

0

0

0

0

0

9570

0

0

9570

41958

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

41973

 

 

0

 

0

 

0

56350

0

10640

0

0

0

0

0

0

66990

41988

 

 

0

11400

0

 

30150

0

5375

0

21000

54600

99190

0

0

40600

262315

42003

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42019

 

 

0

 

0

 

0

0

0

0

0

0

0

0

3030

0

3030

42034

 

 

0

 

0

 

0

0

0

0

0

0

0

9570

0

0

9570

42050

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42063

 

 

0

 

0

 

0

56350

0

10290

0

0

0

0

0

0

66640

42078

 

 

0

11400

0

 

30150

0

5375

0

21675

55930

113960

0

0

42900

281390

42093

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42109

 

 

0

 

0

 

0

0

0

0

0

0

0

0

3480

0

3480

42124

 

 

0

 

0

 

0

0

0

0

0

0

0

9570

0

0

9570

42139

 

 

0

 

 

311600

0

0

0

0

0

0

0

0

0

0

311600

42154

 

 

0

 

0

 

0

59150

0

10290

0

0

0

0

0

0

69440

42170

 

 

26885

11400

0

 

30600

0

5375

0

20650

55930

113960

0

0

45500

310300

42185

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42200

 

 

0

 

0

 

0

0

0

0

0

0

0

0

3480

0

3480

42215

 

 

0

 

0

 

0

0

0

0

0

0

0

7740

0

0

7740

42231

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42246

 

 

0

 

0

 

0

58380

0

10290

0

0

0

0

0

0

68670

42262

 

 

0

11400

0

 

31500

0

4900

0

23025

55930

113960

0

0

45500

286215

42277

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42292

 

 

0

 

0

 

0

0

0

0

0

0

0

0

3660

0

3660

42307

 

 

0

 

0

 

0

0

0

0

0

0

0

10740

0

0

10740

42323

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42338

 

 

0

 

0

 

0

64610

0

10920

0

0

0

0

0

0

75530

42353

 

 

0

11400

0

 

31500

0

6400

0

23025

55930

108710

0

0

45500

282465

42368

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42384

 

 

0

 

0

 

0

0

0

0

0

0

0

0

3570

0

3570

42399

 

 

0

 

0

 

0

0

0

0

0

0

0

10740

0

0

10740

42415

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42429

 

 

0

 

0

 

0

64610

0

11200

0

0

0

0

0

0

75810

42444

 

 

0

11400

0

 

31500

0

6400

0

23675

60270

123480

0

0

44600

301325

42459

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42475

 

 

0

 

0

 

0

0

0

0

0

0

0

0

3990

0

3990

42490

 

 

0

 

0

 

0

0

0

0

0

0

0

10740

0

0

10740

42505

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42520

 

 

0

 

0

 

0

67410

0

11200

0

0

0

0

0

0

78610

42536

 

 

26885

11400

0

 

32550

0

6400

0

22725

60270

123480

0

0

43000

326710

42551

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42566

 

 

0

 

0

 

0

0

0

0

0

0

0

0

3990

0

3990

42581

 

 

0

 

0

 

0

0

0

0

0

0

0

8340

0

0

8340

42597

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42612

 

 

0

 

0

 

0

67060

0

11200

0

0

0

0

0

0

78260

42628

 

 

0

11400

0

 

34650

0

4700

0

25000

60270

123480

0

0

43000

302500

42643

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42658

 

 

0

 

0

 

0

0

0

0

0

0

0

0

4140

0

4140

42673

 

 

0

 

0

 

0

0

0

0

0

0

0

11340

0

0

11340

42689

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42704

 

 

0

 

0

 

0

73010

0

12670

0

0

0

0

0

0

85680

42719

 

 

0

11400

0

 

34650

0

6200

0

25000

60270

115920

0

0

43000

296440

42734

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42750

 

 

0

 

0

 

0

0

0

0

0

0

0

0

4440

0

4440

42765

 

 

0

 

0

 

0

0

0

0

0

0

0

11340

0

0

11340

42781

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42794

 

 

0

 

0

 

0

73010

0

13370

0

0

0

0

0

0

86380

42809

 

 

0

11400

0

 

23100

0

4125

0

16675

34650

92120

0

0

28800

210870

42824

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42840

 

 

0

 

0

 

0

0

0

0

0

0

0

0

1500

0

1500

42855

 

 

0

 

0

 

0

0

0

0

0

0

0

3780

0

0

3780

42870

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42885

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(1)Does not include accrued interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2) The Bank reserves the right to disburse an additional $750,000 at its
discretion

 

 

 

 

 

 

 

 

 

 








41







--------------------------------------------------------------------------------










SCHEDULE II

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TW LIFE VII S.Á.R.L.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL DISBURSEMENTS(1)(2)

5146649

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41102

to

42562

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXPECTED COMMITMENT AMOUNTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

POLICY INFORMATION (OWNERSHIP %, INSURED, POLICY No.)

 

 

 

 

 

 

 

 

 

 

 

 

1

0.35

0.35

0.35

0.35

0.35

0.35

0.35

0.35

0.35

 

 

 

 

 

 

 

 

 

Sher, Gerald

Gordon, Larry

Waldman, Melvin

Fowlie, Daniel M

Norris, Richard

Morales, Jose

Reinman, Raymond

Dunn, Bruce

Strauss, Marlene

Gianvito, Gennaro

 

 

Policy Acquisition

Origination Fee

Administrative & Custodial Fees

Servicing

MPIC
Premium

Commitment
Fee

JJ7046699

JJ7002341

2058568J

1.57E+08

B00434882

01N1360321

65069847

56735444

1.58E+08

1.59E+08

Grand Total

Commitment

1640000

64596.57

106965

155032

516780

258390

480900

293580

373240

380765

143430

30135

39060

325150

283640

54985

5146649

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INITIAL DISBURSEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Funding Date

Policy Acquisition

Origination Fee

Administrative & Custodial Fees

Servicing

MPIC
Premium

Commitment
Fee

JJ7046699

JJ7002341

2058568J

1.57E+08

B00434882

01N1360321

65069847

56735444

1.58E+08

1.59E+08

Grand Total

41102

1640000

64596.57

0

9689.5

516780

0

0

10255

20160

20650

8715

0

0

17535

0

0

2308381

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Outlook of Commitment Disbursement and Request Dates (US Dollar)

 

 

 

 

 

 

 

 

 

 

 

 

Request Date

Policy Acquisition

Origination Fee

Administrative & Custodial Fees

Servicing

MPIC
Premium

Commitment
Fee

JJ7046699

JJ7002341

2058568J

1.57E+08

B00434882

01N1360321

65069847

56735444

1.58E+08

1.59E+08

Grand Total

41120

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

 

41136

 

 

26250

 

0

0

36500

0

0

0

0

0

0

0

0

0

62750

 

41151

 

 

2490

 

0

0

0

0

0

0

0

0

0

0

13720

0

16210

 

41167

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

 

41182

 

 

0

 

0

0

0

17360

20160

21385

8715

0

0

0

0

0

67620

 

41197

 

 

0

9689.5

0

0

0

0

0

0

0

1295

0

17535

0

0

28519.5

 

41212

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

 

41228

 

 

0

 

0

0

36000

0

0

0

0

0

0

0

0

0

36000

 

41243

 

 

0

 

0

0

0

0

0

0

0

0

0

0

17570

0

17570

 

41258

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

 

41273

 

 

0

 

0

0

0

17360

20160

21735

8715

0

0

0

0

0

67970

 

41289

 

 

0

9689.5

0

0

0

0

0

0

0

2380

0

19495

0

0

31564.5

 

41304

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

 

41320

 

 

0

 

0

0

36000

0

0

0

0

0

19600

0

0

0

55600

 

41333

 

 

0

 

0

0

0

0

0

0

0

0

0

0

17570

0

17570

 

41348

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

 

41363

 

 

0

 

0

0

0

17360

16905

21735

8820

0

0

0

0

3745

68565

 

41379

 

 

0

9689.5

0

0

0

0

0

0

0

2380

0

20475

0

0

32544.5

 

41394

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

 

41409

 

 

0

 

0

0

36000

0

0

0

0

0

0

0

0

0

36000

 

41424

 

 

0

 

0

0

0

0

0

0

0

0

0

0

17955

0

17955

 

41440

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

 

41455

 

 

0

 

0

0

0

11760

23660

21735

8820

0

0

0

0

3745

69720

 

41470

 

 

26075

9689.5

0

0

0

0

0

0

0

2380

0

20475

0

0

58619.5

 

41485

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

 

41501

 

 

0

 

0

0

33000

0

0

0

0

0

0

0

0

0

33000

 

41516

 

 

0

 

0

0

0

0

0

0

0

0

0

0

18130

0

18130

 

41532

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

 

41547

 

 

0

 

0

0

0

18935

23660

23100

8820

0

0

0

0

4060

78575

 

41562

 

 

0

9689.5

0

0

0

0

0

0

0

1330

0

20475

0

0

31494.5

 

41577

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

 

41593

 

 

0

0

0

0

33000

0

0

0

0

0

0

0

0

0

33000

 

41608

 

 

0

 

0

0

0

0

0

0

0

0

0

0

18130

0

18130

 

41623

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

 

41638

 

 

0

 

0

0

0

18935

23660

23765

8820

0

0

0

0

4235

79415

 

41654

 

 

0

9689.5

0

0

0

0

0

0

0

2065

0

20265

0

0

32019.5

 

41669

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

 

41685

 

 

0

 

0

0

33000

0

0

0

0

0

0

0

0

0

33000

 

41698

 

 

0

 

0

0

0

0

0

0

0

0

0

0

18130

0

18130

 

41713

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

 

41728

 

 

0

 

0

0

0

18935

19530

23765

8925

0

0

0

0

4235

75390

 

41744

 

 

0

9689.5

0

0

0

0

0

0

0

2065

0

20195

0

0

31949.5

 

41759

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

 

41774

 

 

0

 

0

0

33000

0

0

0

0

0

0

0

0

0

33000

 

41789

 

 

0

 

0

0

0

0

0

0

0

0

0

0

19250

0

19250

 

41805

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

 

41820

 

 

0

 

0

0

0

13895

26285

23765

8925

0

0

0

0

4235

77105

 

41835

 

 

26075

9689.5

0

0

0

0

0

0

0

2065

0

20195

0

0

58024.5

 

41850

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

 

41866

 

 

0

 

0

0

30000

0

0

0

0

0

0

0

0

0

30000

 

41881

 

 

0

 

0

0

0

0

0

0

0

0

0

0

19810

0

19810

 

41897

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

 

41912

 

 

0

 

0

0

0

21035

26285

24745

8925

0

0

0

0

4200

85190

 

41927

 

 

0

9689.5

0

0

0

0

0

0

0

1470

0

20195

0

0

31354.5

 

41942

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

 

41958

 

 

0

 

0

0

30000

0

0

0

0

0

0

0

0

0

30000

 

41973

 

 

0

 

0

0

0

0

0

0

0

0

0

0

19810

0

19810

 

41988

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

 

42003

 

 

0

 

0

0

0

21035

26285

25235

8925

0

0

0

0

4200

85680

 

42019

 

 

0

9689.5

0

0

0

0

0

0

0

2205

0

21700

0

0

33594.5

 

42034

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

 

42050

 

 

0

 

0

0

30000

0

0

0

0

0

0

0

0

0

30000

 

42063

 

 

0

 

0

0

0

0

0

0

0

0

0

0

19810

0

19810

 

42078

 

 

0

 

0

0

0

0

0

0

0

0

14210

0

0

0

14210

 

42093

 

 

0

 

0

0

0

21035

21035

25235

9205

0

0

0

0

4200

80710

 

42109

 

 

0

9689.5

0

0

0

0

0

0

0

2205

0

22470

0

0

34364.5

 

42124

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

 

42139

 

 

0

 

0

0

30000

0

0

0

0

0

0

0

0

0

30000

 

42154

 

 

0

 

0

0

0

0

0

0

0

0

0

0

19460

0

19460

 

42170

 

 

0

 

0

258390

0

0

0

0

0

0

0

0

0

0

258390

 

42185

 

 

0

 

0

 

0

16065

27790

25235

9205

0

0

0

0

4200

82495

 

42200

 

 

26075

9689.5

0

 

0

0

0

0

0

2205

0

22470

0

0

60439.5

 

42215

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

 

42231

 

 

0

 

0

 

25300

0

0

0

0

0

0

0

0

0

25300

 

42246

 

 

0

 

0

 

0

0

0

0

0

0

0

0

19285

0

19285

 

42262

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

 

42277

 

 

0

 

0

 

0

23205

27790

25970

9205

0

0

0

0

4550

90720

 

42292

 

 

0

9689.5

0

 

0

0

0

0

0

1820

0

22470

0

0

33979.5

 

42307

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

 

42323

 

 

0

 

0

 

25300

0

0

0

0

0

0

0

0

0

25300

 

42338

 

 

0

 

0

 

0

0

0

0

0

0

0

0

19285

0

19285

 

42353

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

 

42368

 

 

0

 

0

 

0

23205

27790

26355

9205

0

0

0

0

4690

91245

 

42384

 

 

0

9689.5

0

 

0

0

0

0

0

2555

0

23345

0

0

35589.5

 

42399

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

 

42415

 

 

0

 

0

 

25300

0

0

0

0

0

0

0

0

0

25300

 

42429

 

 

0

 

0

 

0

0

0

0

0

0

0

0

19285

0

19285

 

42444

 

 

0

 

0

 

0

0

0

0

0

0

5250

0

0

0

5250

 

42459

 

 

0

 

0

 

0

23205

22085

26355

9485

0

0

0

0

4690

85820

 

42475

 

 

0

9689.5

0

 

0

0

0

0

0

1715

0

15855

0

0

27259.5

 

42490

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

 

42505

 

 

0

 

0

 

8500

0

0

0

0

0

0

0

0

0

8500

 

42520

 

 

0

 

0

 

0

0

0

0

0

0

0

0

6440

0

6440

 

42536

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

 

42551

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(1)Does not include accrued interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2) The Bank reserves the right to disburse an additional $350,000 at its
discretion

 

 

 

 

 

 

 

 

 

 

 




SCHEDULE II

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TW Life VIII S.á.r.l.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL DISBURSEMENTS(1)(2)

7932903

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41102

to

42927

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXPECTED COMMITMENT AMOUNTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

POLICY INFORMATION (OWNERSHIP %, INSURED, POLICY No.)

 

 

 

 

 

 

 

 

 

 

 

0.65

0.65

0.65

0.65

0.65

0.65

0.65

0.65

0.65

1

 

 

 

 

 

 

 

 

Gordon, Larry

Waldman, Melvin

Fowlie, Daniel M

Norris, Richard

Morales, Jose

Reinman, Raymond

Dunn, Bruce

Strauss, Marlene

Gianvito, Gennaro

Sanford, Earl

 

Policy Acquisition

Origination Fee

Administrative & Custodial Fees

Servicing

MPIC
Premium

Commitment
Fee

JJ7002341

2058568J

1.57E+08

B00434882

01N1360321

65069847

56735444

1.58E+08

1.59E+08

01N1375757

Grand Total

Commitment

2400000

104250.8

112635

250202

834000

417000

545220

693160

707135

266370

55965

72540

603850

526760

102115

241700

7932903

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INITIAL DISBURSEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Funding Date

Policy Acquisition

Origination Fee

Administrative & Custodial Fees

Servicing

MPIC
Premium

Commitment
Fee

JJ7002341

2058568J

1.57E+08

B00434882

01N1360321

65069847

56735444

1.58E+08

1.59E+08

01N1375757

Grand Total

41102

2400000

104250.8

0

15637.63

834000

0

19045

37440

38350

16185

0

0

32565

0

0

16100

3513573

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Outlook of Commitment Disbursement and Request Dates (US Dollar)

 

 

 

 

 

 

 

 

Request Date

Policy Acquisition

Origination Fee

Administrative & Custodial Fees

Servicing

MPIC
Premium

Commitment
Fee

JJ7002341

2058568J

1.57E+08

B00434882

01N1360321

65069847

56735444

1.58E+08

1.59E+08

01N1375757

Grand Total

41120

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

41136

 

 

26250

 

0

0

0

0

0

0

0

0

0

0

0

0

26250

41151

 

 

4110

 

0

0

0

0

0

0

0

0

0

25480

0

0

29590

41167

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

41182

 

 

0

 

0

0

32240

37440

39715

16185

0

0

0

0

0

0

125580

41197

 

 

0

15637.63

0

0

0

0

0

0

2405

0

32565

0

0

16700

67307.63

41212

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

41228

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

41243

 

 

0

 

0

0

0

0

0

0

0

0

0

32630

0

0

32630

41258

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

41273

 

 

0

 

0

0

32240

37440

40365

16185

0

0

0

0

0

0

126230

41289

 

 

0

15637.63

0

0

0

0

0

0

4420

0

36205

0

0

11500

67762.63

41304

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

41320

 

 

0

 

0

0

0

0

0

0

0

36400

0

0

0

0

36400

41333

 

 

0

 

0

0

0

0

0

0

0

0

0

32630

0

0

32630

41348

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

41363

 

 

0

 

0

0

32240

31395

40365

16380

0

0

0

0

6955

0

127335

41379

 

 

0

15637.63

0

0

0

0

0

0

4420

0

38025

0

0

18100

76182.63

41394

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

41409

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

41424

 

 

0

 

0

0

0

0

0

0

0

0

0

33345

0

0

33345

41440

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

41455

 

 

0

 

0

0

21840

43940

40365

16380

0

0

0

0

6955

0

129480

41470

 

 

27425

15637.63

0

0

0

0

0

0

4420

0

38025

0

0

18100

103607.6

41485

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

41501

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

41516

 

 

0

 

0

0

0

0

0

0

0

0

0

33670

0

0

33670

41532

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

41547

 

 

0

 

0

0

35165

43940

42900

16380

0

0

0

0

7540

0

145925

41562

 

 

0

15637.63

0

0

0

0

0

0

2470

0

38025

0

0

17300

73432.63

41577

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

41593

 

 

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

41608

 

 

0

 

0

0

0

0

0

0

0

0

0

33670

0

0

33670

41623

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

41638

 

 

0

 

0

0

35165

43940

44135

16380

0

0

0

0

7865

0

147485

41654

 

 

0

15637.63

0

0

0

0

0

0

3835

0

37635

0

0

9100

66207.63

41669

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

41685

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

41698

 

 

0

 

0

0

0

0

0

0

0

0

0

33670

0

0

33670

41713

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

41728

 

 

0

 

0

0

35165

36270

44135

16575

0

0

0

0

7865

0

140010

41744

 

 

0

15637.63

0

0

0

0

0

0

3835

0

37505

0

0

15700

72677.63

41759

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

41774

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

41789

 

 

0

 

0

0

0

0

0

0

0

0

0

35750

0

0

35750

41805

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

41820

 

 

0

 

0

0

25805

48815

44135

16575

0

0

0

0

7865

0

143195

41835

 

 

27425

15637.63

0

0

0

0

0

0

3835

0

37505

0

0

15700

100102.6

41850

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

41866

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

41881

 

 

0

 

0

0

0

0

0

0

0

0

0

36790

0

0

36790

41897

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

41912

 

 

0

 

0

0

39065

48815

45955

16575

0

0

0

0

7800

0

158210

41927

 

 

0

15637.63

0

0

0

0

0

0

2730

0

37505

0

0

16000

71872.63

41942

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

41958

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

41973

 

 

0

 

0

0

0

0

0

0

0

0

0

36790

0

0

36790

41988

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

42003

 

 

0

 

0

0

39065

48815

46865

16575

0

0

0

0

7800

0

159120

42019

 

 

0

15637.63

0

0

0

0

0

0

4095

0

40300

0

0

10000

70032.63

42034

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

42050

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

42063

 

 

0

 

0

0

0

0

0

0

0

0

0

36790

0

0

36790

42078

 

 

0

 

0

0

0

0

0

0

0

26390

0

0

0

0

26390

42093

 

 

0

 

0

0

39065

39065

46865

17095

0

0

0

0

7800

0

149890

42109

 

 

0

15637.63

0

0

0

0

0

0

4095

0

41730

0

0

16600

78062.63

42124

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

42139

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

0

0

42154

 

 

0

 

0

0

0

0

0

0

0

0

0

36140

0

0

36140

42170

 

 

0

 

0

417000

0

0

0

0

0

0

0

0

0

0

417000

42185

 

 

0

 

0

 

29835

51610

46865

17095

0

0

0

0

7800

0

153205

42200

 

 

27425

15637.63

0

 

0

0

0

0

4095

0

41730

0

0

16600

105487.6

42215

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42231

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42246

 

 

0

 

0

 

0

0

0

0

0

0

0

35815

0

0

35815

42262

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42277

 

 

0

 

0

 

43095

51610

48230

17095

0

0

0

0

8450

0

168480

42292

 

 

0

15637.63

0

 

0

0

0

0

3380

0

41730

0

0

17400

78147.63

42307

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42323

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42338

 

 

0

 

0

 

0

0

0

0

0

0

0

35815

0

0

35815

42353

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42368

 

 

0

 

0

 

43095

51610

48945

17095

0

0

0

0

8710

0

169455

42384

 

 

0

15637.63

0

 

0

0

0

0

4745

0

43355

0

0

14100

77837.63

42399

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42415

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42429

 

 

0

 

0

 

0

0

0

0

0

0

0

35815

0

0

35815

42444

 

 

0

 

0

 

0

0

0

0

0

9750

0

0

0

0

9750

42459

 

 

0

 

0

 

43095

41015

48945

17615

0

0

0

0

8710

0

159380

42475

 

 

0

15637.63

0

 

0

0

0

0

3185

0

29445

0

0

12700

60967.63

42490

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42505

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42520

 

 

0

 

0

 

0

0

0

0

0

0

0

11960

0

0

11960

42536

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42551

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42566

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42581

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42597

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42612

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42628

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42643

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42658

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42673

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42689

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42704

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42719

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42734

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42750

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42765

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42781

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42794

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42809

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42824

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42840

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42855

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42870

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42885

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42901

 

 

0

 

0

 

0

0

0

0

0

0

0

0

0

0

0

42916

 

 

 

 

0

 

0

0

0

0

0

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(1)Does not include accrued interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2) The Bank reserves the right to disburse an additional $500,000 at its
discretion

 

 

 

 

 

 

 

 

 

 





49







--------------------------------------------------------------------------------










SCHEDULE II




AVAILABLE AMOUNTS







 

Account #1 (EUR)

Account #2 (USD)

TW Life S.à r.l. V

EUR €42.84

US$ 97,144.30.00

TW Life S.à r.l. VI

EUR €28.58

US$ 94,039.32.00

TW Life S.à r.l. VII

EUR €165.83

US$ 73,535.67

TW Life S.à r.l. VIII

EUR €166.33

US$ 98,535.06











50







--------------------------------------------------------------------------------










SCHEDULE III







Expenses







Capita Fiduciary

 

 

Fixed Fees per Luxco (Annual)

 

 

Services Agreement

€ 5,315

 

Domiciliation Agreement

€ 2,500

 

Mandate Agreement

€ 3,000

 

Total Fixed Fees

 

€ 10,815

Estimated Additional Charges*

 

€ 10,000

Total Estimated Annual Expenses per Luxco- EUR (before VAT)

 

€ 20,815

 

 

 

 

 

 

Genesis

 

 

Fixed Annual Fee (per Cayco)

 

$7,500

Estimated Additional Charges* (per Cayco)

 

$2,500

Total Annual Expenses – USD

 

$10,000

 

 

 

 

 

 

Koelln & Cie GmbH & Co. KG

 

 

Success Fee per Structure – EUR (due at loan maturity - before VAT)

 

€ 50,000

 

 

 

Other German Fees

 

 

WM Treuhand (German Accounting Firm – included in loan disbursement schedule,
before VAT)

€ 5,950

Koelln & Cie GmbH & Co. KG (Annual Fee – included in loan disbursement schedule,
before VAT)

€ 5,950

Managing Director Fee (Included in loan disbursement schedule, before VAT)

€ 5,950

 

 

 

*

Please note Estimated Additional Charges are estimates only and no
representations or guarantees are being made as to the sufficiency of the
estimated amounts.

 

 





51





